Citation Nr: 1627668	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  11-21 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Prior to March 22, 2011, entitlement to a compensable disability rating for service-connected shell fragment wound (SFW) of the right ear with residual scar.

2.  On and after March 22, 2011, entitlement to a disability rating greater than 10 percent for SFW of the right ear with residual scar.

3.  Prior to December 30, 2014, entitlement to a separate 10 percent disability rating for SFW of the right ear with painful residual scar.

4.  On and after December 30, 2014, entitlement to a separate disability rating greater than 10 percent for SFW of the right ear with painful residual scar.

5.  Entitlement to a disability rating greater than 30 percent for headaches.


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service from with the U.S. Marine Corps from October 1965 to September 1968 and with the U.S. Air Force from August 2005 to June 2007.  The Veteran is in receipt of a Purple Heart, Combat Action Ribbon, the Vietnam Service Medal, and the Vietnam Campaign Medal, among others.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia South Carolina.  Jurisdiction over the Veteran's appeal was subsequently transferred to the RO in Atlanta, Georgia.  In July 2012 the Veteran testified before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.  In April 2014, the Board remanded the claim for additional development.  

During the course of this appeal, the AOJ awarded a 10 percent disability rating for the Veteran's right ear scar, effective March 22, 2011.  See August 2015 Rating Decision.  He has not expressed satisfaction with this grant and the increase did not date back to the receipt of his claim.  Accordingly, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993) ( noting that unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).

The August 2015 rating decision also assigned a separate 10 percent rating for painful right ear scar, effective from December 30, 2014, the date of the most recent VA examination.  Although the Veteran has not entered a notice of disagreement with this rating decision, the Board observes, and as will be discussed below, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  Therefore, in connection with such claim, the Board will consider the propriety of the assigned 10 percent rating for unstable or painful scars.  Consequently, such issue has been listed on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Virtual VA contains VA medical records dated July 2007 to July 2015 and other documents that are irrelevant to the claim on appeal or are duplicative of what is in VBMS.  

As noted in the previous Board Remand, the claim of entitlement to service connection for vertigo and the application to reopen a claim of entitlement to service connection for tinnitus were raised by the record, but do not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issue of entitlement to a disability rating greater than 30 percent for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, throughout the rating period his service-connected right ear scar has measured at least one-quarter inch (0.6 centimeters) wide, but has not been shown to result in visible or palpable tissue loss and either gross distortion or asymmetry of any facial features and has not been associated with any other characteristics of disfigurement.

2.  Resolving reasonable doubt in the Veteran's favor, throughout the rating period he has had only one scar on his right ear scar which is painful, but not unstable and with no other disabling effects shown.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating, but no higher, for SFW of the right ear with residual scar have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code (DC) 7800 (2008, 2015).

2.  The criteria for a separate 10 percent rating, but no higher, for SFW of the right ear with residual scar have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, DC 7804 (2008, 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter on September 25, 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records and pertinent post-service records, have been obtained and associated with Virtual VA and VBMS electronic file systems.  The Veteran has also submitted potentially relevant documents and argument in support of his claims, including personal statements and hearing testimony.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded several VA examinations in October 2007, March 2011, and December 2014, assessing and reassessing the severity of his service-connected disabilities.  These examination reports adequately document the symptoms and functional effects of this service-connected right ear scar and provide the information necessary for the Board to evaluate it under the applicable rating criteria.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations, so there is adequate medical evidence of record to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An additional examination is not needed, as the Veteran has not asserted, and the evidence does not indicate that there has been a material change in the severity of his scar since that last examination.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the mere passage of time since an otherwise adequate examination was performed); VAOPGCPREC 11-95 (April 7, 1995).  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.

A VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the VLJ noted the issues on appeal and elicited testimony regarding the Veteran's alleged symptoms and all medical treatment.  Therefore, not only were the issues explained in terms of the scope of the claim for benefits, but the outstanding issues material to substantiating the claim, were also explained.  Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, it may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.

Law and Analysis

The Veteran is seeking higher disability ratings for his service-connected right ear scar.  At his July 2012 hearing, the Veteran testified that he believed that his scar was more disfiguring than the present rating would indicate and reported that the scar area was sometimes painful particularly in cold weather.  

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2015).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's SFW of the right ear has been assigned a noncompensable (0 percent) rating prior to March 22, 2011 and a 10 percent rating from such date under DC 7800, which contemplates scars of the head, face, or neck.  See 38 C.F.R. § 4.118.  A separate 10 percent disability rating was granted under DC 7804 for a painful scar, effective December 30, 2014.

During the pendency of this appeal, the rating criteria pertaining to the skin were amended, effective October 23, 2008.  However, those amendments only apply to applications received by VA on or after October 23, 2008, or where the Veteran expressly requests consideration under the new criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  

In this case, the Veteran filed his claim for an increased disability rating in June 2007, and the May 2008 rating decision currently on appeal denied that claim.  While there is no indication that he or his representative requested a review under the new criteria, the RO's July 2011 Statement of the Case clearly noted that the pre-2008 and post-2008 rating criteria had been considered.  The Board will therefore address both the pre-2008 rating criteria and post-2008 rating criteria, even though the Veteran cannot receive a revised award under the new criteria until October 23, 2008.

Under the prior DC 7800, a skin disorder with one characteristic of disfigurement of the head, face, or neck was rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, was rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, was rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, was rated 80 percent disabling.  38 C.F.R. § 4.118 (effective prior to October 23, 2008).

The eight characteristics of disfigurement are: (1) A scar 5 or more inches (13 or more centimeters) in length; (2) A scar at least one-quarter inch (0.6 centimeters) wide at its widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Note (1).  

Under prior 7804, a 10 percent evaluation is for assignment for scars that are superficial but painful on examination.  

The revised rating criteria for DC 7800 (effective October 23, 2008) are similar to the rating criteria in effect prior to October 23, 2008 and now provides for evaluation of burn scars, in addition to disfigurement.  No other changes were made other than explanatory Notes (4) and (5) were added.  38 C.F.R. § 4.118 (2015).  In short, the changes to DC 7800 are not so much substantive as clarifying the existing criteria. 

Under revised DC 7804, one or two painful or unstable scars warrant a 10 percent evaluation, three or four scars that are unstable or painful warrant a 20 percent evaluation, and five or more scars that are unstable or painful warrant a 30 percent evaluation.  

The pertinent evidence in this case consists primarily of clinical findings from VA examinations in 2007, 2011, and 2014.  

During VA examination in October 2007, the Veteran reported occasional localized right ear pain that occurs about once a month and lasts about one day.  He described the pain as aching in nature with an intensity of 5 on a scale of 1 to 10.  The pain could be elicited by weather changes and did not require medication.  There was no loss of strength, weakness, easy fatigability, impairment of coordination, or inability to control movement and no complications from muscle injury.  The examiner reported the scar measured 2 centimeters x 0.1 centimeters (cm) with hypopigmentation of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability tissue loss, inflammation, edema, keloid formation, hyperpigmentation, and abnormal texture.  There was no indication of pain, instability or injury to the muscle or nerve.  The Veteran was not receiving any treatment for his right ear scar and it did not interfere with his normal work requirements.  The diagnosis was right ear scar, status post SFW.  

There is no indication in the claims folder that the Veteran sought or received treatment for his right ear scar following this VA examination.  

When examined by VA in March 2011, the Veteran continued to complain of throbbing pain occurring once a month that is worse in cold weather.  The Veteran had no limitations at work retiring from the Reserves and Cobb County Police Department at 33 years.  The pain did not interrupt his activities or result in loss of strength but did sometimes cause dizziness.  Examination of the right ear revealed a linear superficial scar measuring 0.3 cm x 1.5 cm on the posteriolateral aspect of the mid pinna.  There was very slight hypopigmentation over the scar and minimal tissue deficit which is barely noticeable.  It was not painful to palpation and there was no discharge or texture change.  There was no skin breakdown and the Veteran had full sensation.  The scar was not deep and there was no underlying soft tissue damage, inflammation, edema or keloid formation.  The diagnosis was well-healed scar which did not cause any functional impact on daily living activities.

The Veteran was most recently examination by VA in December 2014.  At that time, the examiner noted the Veteran's right ear scar was barely visible with the unaided eye located on the posterior helix of the ear.  It was fine and horseshoe-shaped measuring 0.2 cm x 2.5 cm (at widest part).  There was no visible or palpable tissue loss of the affected ear and no gross deformity or distortion of the affected ear.  There was no asymmetry of the two ears.  The Veteran stated the area around the healed wound sometimes "stings," but the scar was not painful or unstable and had no signs of skin breakdown.  The scar was superficial with no inflammation, edema, keloid formation, abnormal texture, or hypo-or hyper-pigmentation.  There was no underlying soft tissue loss and the skin was not indurated or inflexible.  The contour was not elevated or depressed or adherent to underlying tissue.  There was no limitation of function or other disabling effects such as muscle or nerve damage.  The scar did not impact the Veteran's ability to work.  

Further review of the claims file shows that the Veteran is not currently undergoing treatment for the residual right ear scar, nor has he contended otherwise. 

Based on the foregoing evidence, the Board finds that a 10 percent disability rating is warranted for the Veteran's right ear scar under DC 7800.  This determination is based on findings from at least two VA examinations that one characteristic of disfigurement has been shown, namely a scar at least one-quarter inch (0.6 cm) wide.  See VA examination reports dated in 2011 and 2014.  Although the scar's measurements were noted as 2 cm x 0.1 cm, during an earlier examination in October 2007, the Board finds it reasonable to conclude that the VA examiner intended to indicate that the length of the scar as 0.1 cm and the width as 2.0 cm.  This interpretation is consistent with the findings in the 2011 and 2014 examination reports of 0.3 cm x 1.5 cm and 0.2 cm x 2.5 cm, respectively.  Moreover there is no reason to suppose that the dimensions of the scar were so vastly different during October 2007 than at any other time.  See 38 C.F.R. § 4.2 (2015) (noting the duty to interpret medical findings comprehensively).  

In light of the finding of at least one of the characteristics of disfigurement and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 10 percent rating for a residual SFW to the right ear with residual scar have been met during the entire appellate period.  However the Veteran's disability picture does not more nearly approximate the criteria for a 30 percent evaluation under DC 7800 as no more than one characteristic of disfigurement is present.  In this regard, VA examinations reflect that the scar is small and barely visible, is neither elevated nor depressed on palpation, is not adherent to underlying tissue, does not have visible or palpable tissue loss or cause facial asymmetry or gross distortion and is otherwise superficial and asymptomatic with no other disabling effects.  Accordingly, a higher rating for the right ear scar under DC 7800 is not warranted.  See 38 C.F.R. § 4.118.  

The Board notes, however, it must also consider whether other diagnostic codes are appropriate to evaluate the Veteran's scar.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 595.  In this regard, Note (4) of DC 7800 provides for a separate evaluation for disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck such as pain, instability and residuals of associated muscle or nerve injury under the appropriate diagnostic code.  See 38 C.F.R. § 4.118.

Despite the VA examiners' notations that the scar was not objectively painful, in statements and testimony given throughout the pendency of the claim, the Veteran has competently and credibly reported that his scar is painful, especially in cold weather.  See, e.g., October 2007 VA examination report (Veteran's report that right ear pain can be elicited by weather change); March 2011 VA examination report (throbbing ear pain once a month, worse in cold weather); July 2012 hearing testimony (throbbing pain and sometimes stinging in cold weather); December 2014 VA examination report (the area of the healed wound sometimes stings).  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (layperson is competent to report disease with unique and readily identifiable features).  

Resolving reasonable doubt in favor of the Veteran, the Board finds that for the entire appellate period, a separate 10 percent rating should be granted under DC 7804 for one painful scar, based on his subjective but competent and credible statements.  38 C.F.R. § 4.118.  A rating higher than 10 percent is not warranted, during the appeal period, as the Veteran does not have three or four scars that are painful or unstable.  
Under the prior diagnostic codes for scars, increased or separate evaluations are not warranted.  DCs 7801 and 7802, are not for application in this case as they pertain to evaluation of scars not of the head, face, or neck.  DCs 7803 and 7805 also do not apply, as there is no indication that the scar is unstable or causes limitation of motion.  

Under the current diagnostic codes for scars, increased or separate evaluations are not warranted.  DCs 7801 and 7802 are not for application in this case as they pertain to evaluation of scars not of the head, face, or neck.  DC 7805 contemplates other disabling effects; these have not been noted.  Accordingly, the Board finds that no other potentially applicable diagnostic code for the evaluation of the skin under 38 C.F.R. § 4.118 provides a basis for either an additional or a higher rating for the Veteran's right ear scar.  See 38 C.F.R. § 4.118 (effective prior to October 22, 2008); 38 C.F.R. § 4.118 (effective since October 23, 2008).  

The Board has also considered whether the service-connected right ear scar claim should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected right ear scar.  The applicable diagnostic codes and regulations effectively contemplate all disabling effects from the scar as shown by the evidence of record discussed above, including the number, location, and size of the scar in centimeters, and whether or not there was pain, limitation of function, limitation of motion, or other disabling effects.  Furthermore, the right ear scar has not resulted in frequent periods of hospitalization or in marked interference with employment.  In fact, there is no indication that the scar resulted in any missed work and the scar has not caused any interference with the Veteran's ability to work.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  See Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).


ORDER

A 10 percent disability rating, but no higher, for SFW of the right ear with residual scar is granted for the entire period on appeal, subject to the statutes and regulations governing the payment of monetary benefits.

A separate 10 percent rating for painful residual scar of the right ear is granted, for the entire period on appeal, subject to the controlling regulations governing the payment of monetary benefits.  
REMAND

The development requested in the Board's April 2014 remand has not been completely performed.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court concluded that the Board had erred when it adjudicated a claim in which the RO had not conformed to the dictates of the earlier Board remand.

In the April 2014 remand, the Board accepted the Veteran's March 2009 correspondence as a timely notice of disagreement with a May 2008 rating decision that addressed the issue of an initial disability rating for headaches.  Accordingly, in the April 2014 remand, the Board directed the AOJ to issue a statement of the case addressing this claim.  

However, by RO letter dated August 12, 2015, the Veteran was notified that his correspondence date March 31, 2009, was not accepted as a valid NOD because he was not specific in stating that he disagreed with the May 2008 rating decision, therefore the issue would not be addressed under an appeal.  This is in direct contravention to the Board's finding.  

Thus a remand is required for issuance of an SOC and to provide the Veteran the opportunity to perfect an appeal.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative must be provided with a SOC on the issue of entitlement to a higher disability rating for headaches.  They should also be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal, the case should be returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


